 Case: 4:19-cr-00867-AGF-SPM Doc. #: 4 Filed: 10/10/19 Page: 1 of 1 PageID #: 7

                                                                                              FILED

                        UNITED STATES DISTRICT COURT
                                                                                            OCT 1 0 2019
                        EASTERN DISTRICT OF MISSOURI                U S DISTRICT COURT
                                                                  EASTERN DISTRICT OF MO
                              EASTERN DIVISION                           ST.LOUIS
 UNITED STATES OF AMERICA,              )
                                       )
 Plaintiff,                            )
                                       )
 v.                                     ) No. 4:19 MJ 9008 FRBINAB
                                        )
 Frizell Brett,                        )
                                       )
 Defendant.                            )
                MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Sirena Miller Wissler,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance before the United States Magistrate pursuant to Title

18, United States Code, §3141, et seq.

       As and for its grounds, the Government states as follows:

        1.     There is a serious risk that the defendant will flee.

       2.      The defendant is a threat to the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       ls/Sirena Miller Wissler
                                                       SIRENA MILLER WISSLER #5~374MO
                                                       Assistant United States Attorney
